DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the SECOND action FINAL for 16/923920 and responsive to Applicant’s reply dated 6/13/22.

Claim Objections
Claims 5,8 and 13 are objected to because of the following informalities:  in claim 5, line 2, and claim 13, line 2, “of at least two flanges” should be “of the at least two flanges”. In claim 8 line 7, “with keyholes” should be “with the keyholes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1,6,8 and 14 it is unclear how the term “associated” is used. In the Remarks dated 6/13/22 Applicant contends that the term “associated” defines a structural limitation with the specification explaining this limitation as “one or more adapter plates 300 may be affixed (such as by welding) directly the manifold 346 at respective locations,"(Specification [0036]). This is still unclear, as the specification does not clearly link the term “associated” with the structural limitation of “affixed(such as by welding)” as set forth above. Further the term “associated” is used elsewhere in the specification, such as “As such, the present disclosure seeks prospects in liquid coolants and associated systems for cooling high power computing components such as a graphics processing unit (GPU), a central processing unit (CPU), or switching components. These computing components are used in servers assembled in or associated with at least racks (such as information technology (IT) racks) in a datacenter.”(Specification paragraph [0014] emphasis added) and appears to use the common meaning of “related”. As such it is unclear what limitations are placed on the device with the term “associated” and what the metes and bounds of the claim are. Given Applicant’s arguments it appears the term “associated” should be replaced with the term “affixed” or its equivalent. The claims were examined is if “associated” meant “affixed”, as this is what was meant to be claimed per the examiner’s best understanding of the claimed invention. The scope if claims 1-15 cannot clearly be ascertained. In claims 1-7 it is unclear if the claims are meant to be drawn to the combination of the adapter plate and buttons, or just the adapter plate with the buttons being a part of the intended use of the device, which is given patentable weight in that the device must merely be capable of performing the intended use. Likewise, in claims 8-15 it is unclear if the claims are meant to be drawn to the combination of the system having a bracket and adapter plate and the buttons, or just the system having a bracket and adapter plate with the buttons being a part of the intended use of the device, which is given patentable weight in that the device must merely be capable of performing the intended use. Further it appears that at least claims 4,5,12 and 13 would require the combination of the adapter plate and buttons. The claims were examined as if the buttons were merely meant to be a part of the intended use of the device or system, as this is what was meant to be claimed as per the examiner’s best understanding of the claimed invention. In claim 20 it is unclear if the adapter plate is meant to be used with a first and second manifold simultaneously or alternatively. It appears that line 3 of claim 20 should read “fastening of the manifold or a second manifold with the adapter plate.” As the adapter plate is only disclosed as being used with a single manifold at a time. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8,10-16,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heydari(US9198321) in view of Tufty et al(US20210153390).
[claim 1] Heydari teaches an adapter plate(600) for fastening a server component to a rack in a datacenter(C4 L56-61), the adapter plate having holes(610) to receive buttons(capable of receiving buttons, such as button 680) in configurable positions, the configurable positions to enable the buttons to mate with keyholes(775) of a bracket(750) of the rack in order to fasten the server component to the bracket. Heydari however does not specifically teach that the server component is a manifold or that the adapter plate is associated(or affixed, see claim interpretation in above 112 rejection) with the manifold. Tufty teaches a similar system for connecting a manifold(42,44) to a bracket(24) by an adapter plate(40), and further teaches using manifolds as components of a server. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the adapter plate of Heydari to attach a manifold to a rack in a datacenter, as this would merely be using known connectors to attach known server components as taught by Tufty. 
[claim 2] further comprising second holes(615) which enable fastening of the adapter plate to a manifold.
[claim 3] further comprising third holes(615) which enable fastening of the adapter plate to cage nuts of the bracket. 
[claim 4] further comprising at least two flanges in an individual button(either side of A in figure 5b) of the buttons, the at least two flanges separated by a neck(central portion A) having a central recess(C) to receive a fastener(C5 L2-3} to fasten the individual button to the adapter plate at an individual hole of the holes. 
[claim 5] further comprising an individual flange of the at least two flanges having a determined diameter to fit within a broader feature of an individual keyhole of the keyholes and the individual flange to fasten within a narrow feature of the individual keyhole(fig 7c). 
[claim 6] further comprising second holes(615) that enable fastening of the adapter plate to a bridge plate associated with the manifold. 
[claim 7] further comprising spacing between the holes(as seen in figure 6a) so that the configurable positions are adapted for the manifold and a second suitably sized manifold. 
[claim 8] Heydari teaches a system for fastening a server component to a rack in a datacenter, comprising a bracket(750) having keyholes(775) to receive buttons(capable of receiving buttons, such as buttons (680)), the bracket adapted for coupling to the rack, an adapter plate(600) associated with the server component and having second holes(610) to fasten the buttons in configurable positions, or capable of fastening the buttons in configurable positions, on the adapter plate, the configurable positions to enable the buttons to mate with keyholes of the bracket(when aligned) in order to fasten the server component to the rack. Heydari however does not teach that the server component is a manifold. Tufty teaches a similar system for connecting a manifold(42,44) to a bracket(24) by an adapter plate(40), and further teaches using manifolds as components of a server. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the adapter plate of Heydari to attach a manifold to a rack in a datacenter, as this would merely be using known connectors to attach known server components as taught by Tufty. 
[claim 10] further comprising second holes(615) which enable fastening of the adapter plate to a manifold.
[claim 11] further comprising third holes(615) which enable fastening of the adapter plate to cage nuts of the bracket. 
[claim 12] further comprising at least two flanges in an individual button(either side of A in figure 5b) of the buttons, the at least two flanges separated by a neck(central portion A) having a central recess(C) to receive a fastener(C5 L2-3} to fasten the individual button to the adapter plate at an individual hole of the holes. 
[claim 13] further comprising an individual flange of the at least two flanges having a determined diameter to fit within a broader feature of an individual keyhole of the keyholes and the individual flange to fasten within a narrow feature of the individual keyhole(fig 7c). 
[claim 14] further comprising second holes(615) that enable fastening of the adapter plate to a bridge plate associated with the manifold. 
[claim 15] further comprising spacing between the holes(as seen in figure 6a) so that the configurable positions are adapted for the manifold and a second suitably sized manifold. 
[claim 16] further when arranged as detailed above, Heydari in view of Tufty et al teach a method for fastening a manifold to a rack in a datacenter, comprising determining the locations of keyholes(775) on a bracket(750) of a rack, determining configurable positions for holes(610) of an adapter plate(600) so that at least one hole of the holes is aligned with a keyhole(fig 7c) when the adapter plate is fastened to the server component, or manifold, fastening a button(680) in the at least one hole and fastening the adapter plate to the manifold, mating the button with the keyhole to fasten the manifold to the rack(fig 7c).
[claim 18] further comprising fastening the adapter plate to the server component, or manifold, using second holes(615) on the adapter plate. 
 [claim 20] further comprising determining the configurable positions, so that spacing between the holes enables fastening of the manifold and a second manifold with the adapter plate. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heydari in view of Tufty et al as applied to claim 16 above, and further in view of ASETEK(applicant supplied prior art, dated 10/2019).
Heydari in view of Tufty teaches a method as detailed above, however Heydari and Tufty do not teach fastening the adapter plate to cage nuts of the bracket using third holes of the adapter plate. The use of cage nuts to secure items in racks is well known in the art as evidenced by ASETEK(see pages 26,27). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use cage nuts to fasten the adapter plate to the bracket, as a matter of simple design choice, as this would merely be using known elements for the known purposes. 

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
With Regards to the 112(b) rejection of claims 1 and 8.
Applicant argues that claims 1 and 8 “inform, with reasonable certainty, those skilled in the art about the scope of the invention.”(see Remarks dated 6/13/22 pg 2). The Examiner disagrees, as detailed above the term “associated” is not consistently used to mean “affixed (such as by welding)”, as such the meaning of the term in the claims is unclear. It appears “associated” in claims 1,6,8 and 14 should be changed to “affixed”. 
With regards to the 103 rejection of claims 1-8,10-16,18 and 20. 
Applicant argues that Heydari(US9198321) does not teach or disclose keyholes “to receive buttons in configurable positions . . . to enable the buttons to mate with keyholes of a bracket”. Applicant argues that “First, the grommets of the reference are not buttons because they are fixed on the other side to the server component. Second, the grommets of the reference being within the keyhole 610 of the reference then does not support "enable[ing] the buttons to mate with keyholes of a bracket."”(Remarks dated 6/13/22 pg 4). First it is unclear how grommets(680) would not be considered “buttons” as required by claim 1, and second as noted above the buttons are not claimed in combination with the device, rather they are a part of the intended use of the device which is given patentable weight in that the device must merely be capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case the holes(610) are clearly capable of receiving buttons that could then be received in keyholes of a bracket. 


Allowable Subject Matter

Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above claim objections and 112 rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/               Primary Examiner, Art Unit 3632